Title: To James Madison from Thomas Leiper, 16 August 1812
From: Leiper, Thomas
To: Madison, James


Dear Sir
Philada. August 16th. 1812
The appointment of Captain Callender Irvine to the office of Commissary General gives universal satisfaction. Captain Irvine’s friends would have asked you for this favor some time ago but he objected to it and I verily believe his sole reason was he did not like to ask his friends for the security that was necessary. I am informed in a line I have no reason to doubt of the correctness of the information that if Mr William Leonard who now holds the Office of Deputy Quarter master was he to succeed to the Office Captain Irvine held that the business would be conducted much to the Advantage of the service. Mr. Leonard must be well known in the Department of State. I have known Mr. Leonard since 75 true Blue and I do believe has not altered an opinion Religious Moral or Political since that period.
By the bye these are the men and they only who should be appointed into Office for every day’s experience shows us there are a set of men amongst us who are to be found not only at Boston but every where else who would sacrifice their country to the interest of Great Britain.
No doubt but it will give you pleasure to be informed that the Republicans in this district are United and I believe it never will be in the power of Duane Binns or Leib to divid[e] us again. Make Mrs. Leiper and my compliments to Mrs Madison. I am with much respect and esteem. Your most Obedient Servant
Thomas Leiper
